DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2022 has been entered.

Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s reply filed 10/14/2022.
Claims 2, 9, and 16 are cancelled.
Claims 24-26 are new.
Claims 1, 3, 5-8, 10, 12-15, 17, and 19-26 are pending.
Claims 1, 3, 5-8, 10, 12-15, 17, and 19-26 are rejected under 35 U.S.C. 112(b).
Claims 1, 3, 5-8, 10, 12-15, 17, 19-22, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kolodziej et al. (US Patent Pub 2015/0066933) of record, in view of Agarwal et al. (US Patent Pub 2016/0307210) of record.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kolodziej et al. (US Patent Pub 2015/0066933) (Kolodziej) of record, in view of Agarwal et al. (US Patent Pub 2016/0307210) (Agarwal) of record, further in view of Galant (US Patent Pub 2003/0182220) of record.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3, 5-8, 10, 12-15, 17, and 19-26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a time period” in the “determine that a time period…” limitation.  It is unclear whether “a time period” is a new time period or is intended to refer to the “a time period” recited in the prior limitation.  Furthermore, it is unclear whether “the time period” refers to the “a time period” recited in the “determine that a time period…” limitation or the prior limitation.  Clarification is required.
Claims 8 and 15 recite the same limitation and are rejected for the same reasons.
The remaining claims are rejected because they depend on a rejected claim.

Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-8, 10, 12-15, 17, 19-22, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kolodziej et al. (US Patent Pub 2015/0066933) (Kolodziej) of record, in view of Agarwal et al. (US Patent Pub 2016/0307210) (Agarwal) of record.
In regards to claim 1, Kolodziej discloses a computer system, comprising:
a.	one or more processors (Kolodziej at Fig. 1; para. 0063); and
b.	one or more machine-readable medium coupled to the one or more processors and storing computer program code comprising sets instructions executable by the one or more processors (Kolodziej at para. 0063) to:
i.	generate a visualization including a plurality of data points based on data retrieved by querying a server, the visualization for display on a user interface (Kolodziej at paras. 0010, 0020)1;
ii.	determine a selection of one or more selected data points of the plurality of data points, the selection made using the user interface (Kolodziej at paras. 0016, 0026)2;
iii.	determine that a context of the visualization is based on time-related aspects associated with the plurality of data points (Kolodziej at paras. 0016, 0026)3;
iv.	identify one or more variances representing comparisons of data points over a time period (Kolodziej at paras. 0026, 0033)4;
v.	determine that a time period is used along an axis of the visualization or determine that the visualization is filtered based on the time period (Kolodziej at paras. 0016, 0026)5
vi.	determine one or more data comparisons by comparing each of the one or more selected data points to a corresponding data point in a previous time period (Kolodziej at paras. 0026, 0033, 0046)6; and
vii.	generate a second visualization including the one or more selected data points and the one or more data comparisons for presentation in the user interface (Kolodziej at para. 0048)7; 
viii.	determine whether the one or more selected data points includes a current time period (Kolodziej at paras. 0026, 0046)8; and
ix.	generate dynamic comparisons based on the determination of whether the one or more selected data points includes the current time period.  Kolodziej at para. 0021.9
Kolodziej does not expressly disclose generating a recommendation for displaying in the user interface to generate the dynamic comparisons.
Agarwal generally relates to tools for data analysis and visualization using a user interface.  The user interface allows a user to make selections to visualize data.  Agarwal at para. 0032.  The user may also select time as an axis of the data visualization.  Agarwal at para. 0092.  The system in Agarwal further provides widgets that display recommendations to the user for generating comparisons based on various data fields, such as time.  Agarwal at Fig. 6; para. 0096.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Kolodziej by adding the feature of generating a recommendation, for displaying in the user interface, to generate dynamic comparisons, as disclosed by Agarwal.
The motivation for doing so would have been to aid the user by providing actions the user can take based on the sequence of actions the user has already taken, thereby letting the user know of possible actions or reminding the user.  Agarwal at para. 0096.

In regards to claim 3, Kolodziej discloses the computer system of claim 1, but does not expressly disclose wherein the computer program code further comprises sets of instructions executable by the one or more processors to:  generate a recommendation, for displaying the user interface, to generate comparisons based on the determination that the context of the visualization is based on time.  
Agarwal generally relates to tools for data analysis and visualization using a user interface.  The user interface allows a user to make selections to visualize data.  Agarwal at para. 0032.  The user may also select time as an axis of the data visualization.  Agarwal at para. 0092.  The system in Agarwal further provides widgets that display recommendations to the user for generating comparisons based on various data fields, such as time.  Agarwal at Fig. 6; para. 0096.
Kolodziej and Agarwal are analogous art because they are both directed to the same field of endeavor of data visualization and analysis.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Kolodziej by adding the feature of generating a recommendation, for displaying the user interface, to generate comparisons based on the determination that the context of the visualization is based on time, as disclosed by Agarwal.
The motivation for doing so would have been to aid the user by providing actions the user can take based on the sequence of actions the user has already taken, thereby letting the user know of possible actions or reminding the user.  Agarwal at para. 0096.

In regards to claim 5, Kolodziej in view of Agarwal discloses the computer system of claim 1, wherein the data comparisons are dynamically determined based on the current time period.  Kolodziej at paras. 0021, 0026.10
In regards to claim 6, Kolodziej in view of Agarwal discloses the computer system of claim 1, wherein the current time period is one of a current year, a current quarter, or a current month.  Kolodziej at para. 0026.11

In regards to claim 7, Kolodziej in view of Agarwal discloses the computer system of claim 1, wherein the computer program code further comprises sets of instructions executable by the one or more processors to:
a.	obtain an indication of a custom current time period from the user interface (Kolodziej at para. 0046)12; and
b.	generate a third visualization including data comparisons based on the custom current time period.  Kolodziej at para. 0048.13

In regards to claim 8, Kolodziej discloses one or more non-transitory computer-readable media storing computer program code comprising sets of instructions (Kolodziej at para. 0063) to:
a.	generate a visualization including a plurality of data points based on data retrieved by querying a server, the visualization for display on a user interface (Kolodziej at paras. 0010, 0020)14;
b.	determine a selection of one or more selected data points of the plurality of data points, the selection made using the user interface (Kolodziej at paras. 0016, 0026)15;
c.	determine that a context of the visualization is based on time-related aspects associated with the plurality of data points (Kolodziej at paras. 0016, 0026)16;
d.	identify one or more variances representing comparisons of data points over a time period (Kolodziej at paras. 0026, 0033)17;
e.	determine that a time period is used along an axis of the visualization or determine that the visualization is filtered based on the time period (Kolodziej at paras. 0016, 0026)18
f.	determine one or more data comparisons by comparing each of the one or more selected data point to a corresponding data point in a previous time period (Kolodziej at paras. 0026, 0033, 0046)19; and
g.	generate a second visualization including the one or more selected data points and the one or more data comparisons for presentation in the user interface (Kolodziej at para. 0048)20;
h.	determine whether the one or more selected data points includes a current time period (Kolodziej at paras. 0026, 0030, 0046)21; and
i.	generate dynamic comparisons based on the determination of whether the one or more selected data points includes the current time period.  Kolodziej at paras. 0021, 0030.22
Kolodziej does not expressly disclose generating a recommendation for displaying in the user interface to generate the dynamic comparisons.
Agarwal generally relates to tools for data analysis and visualization using a user interface.  The user interface allows a user to make selections to visualize data.  Agarwal at para. 0032.  The user may also select time as an axis of the data visualization.  Agarwal at para. 0092.  The system in Agarwal further provides widgets that display recommendations to the user for generating comparisons based on various data fields, such as time.  Agarwal at Fig. 6; para. 0096.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Kolodziej by adding the feature of generating a recommendation, for displaying in the user interface, to generate dynamic comparisons, as disclosed by Agarwal.
The motivation for doing so would have been to aid the user by providing actions the user can take based on the sequence of actions the user has already taken, thereby letting the user know of possible actions or reminding the user.  Agarwal at para. 0096.

Claims 10, 12-14 are essentially the same as claims 3, and 5-7, respectively, in the form of non-transitory computer readable media.  Therefore, they are rejected for the same reasons.
Claims 15, 17 and 20 are essentially the same as claims 1, 3, and the combination of claims 5 and 7, respectively, in the form of a method.  Therefore, they are rejected for the same reasons.  

In regards to claim 21, Kolodziej in view of Agarwal discloses the computer implemented method of claim 15, wherein the determining that the context of the visualization is based on time is made in response to the determining of the selection of the one or more selected data points.  Kolodziej at para. 0030.23
In regards to claim 22, Kolodziej in view of Agarwal discloses the computer implemented method of claim 15, wherein the dynamic comparisons track the current time period as time goes on.  Kolodziej at para. 0021.24.
In regards to claim 24, Kolodziej in view of Agarwal discloses the computer system of claim 1, wherein an analytics application provides a control selection in the user interface to allow a user to select a custom current time period that is different from an actual current time period.  Agarwal at paras. 0092, 0096.25
Claims 25 and 26 are each essentially the same as claim 24 in the form of non-transitory computer readable media and a method, respectively.  Therefore, they are each rejected for the same reasons.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kolodziej et al. (US Patent Pub 2015/0066933) (Kolodziej) of record, in view of Agarwal et al. (US Patent Pub 2016/0307210) (Agarwal) of record, further in view of Galant (US Patent Pub 2003/0182220) of record.
In regards to claim 23, Kolodziej in view of Agarwal discloses the computer system of claim 1, but does not expressly disclose wherein the computer program code further comprises sets of instructions executable by the one or more processors to:
a.	determine that a third context of a third visualization is not based on time; and
b.	present, in the user interface, a notification indicating that recommendations to generate dynamic comparisons are not available for the third visualization.
Galant discloses a system and method for comparisons of data over time.  The interface provides a contextual menu where options that are not available are grayed out.  Galant at abstract; para. 0073. 
Kolodziej, Agarwal, and Galant are analogous art because they are directed to the same field of endeavor of data visualization.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Kolodziej in view of Agarwal by adding the features of determine that a third context of a third visualization is not based on time and present, in the user interface, a notification indicating that recommendations to generate dynamic comparisons are not available for the third visualization, as disclosed by Galant.
The motivation for doing so would have been to ensure the user is notified that the option is not available based on the current data.  Galant at para. 0073.

Response to Amendment
Specification
Applicant’s amendment to the title is acknowledged.  Consequently, objection to the specification is withdrawn.

Response to Arguments
Rejection of claims 1-3, 5-10, 12-17, and 19-22 under 35 U.S.C. 103
Claims 2, 9, and 16 are cancelled rendering their rejection moot.
Applicant’s arguments in regards to the rejections to claims 1, 3, 5-8, 10, 12-15, 17, and 19-22 under 35 U.S.C. 103, have been fully considered but they are not persuasive.  
In regards to claim 1, Applicant alleges (1) Kolodziej in view of Agarwal fails to disclose “using a dynamic time filter and variance calculations to complete a data point level comparison and recommendation to the user through a visualization” (Remarks at 10-11) and (2) any modification of Kolodziej in view of Agarwal to disclose using a dynamic time filter and variance calculation to complete a data point level comparison recommendation would impermissibly change the principle operation of Kolodziej.  Remarks at 12-13.  Examiner respectfully disagrees.
In regards to Applicant’s argument (1), Examiner is required to give claim limitations their broadest reasonable interpretation in light of the specification.  However, limitations from the specification are not read into the claims.  MPEP 2111.
Here, the limitations at issue are (a) “determine that a context of the visualization is based on time-related aspects associated with the plurality of data points”, (b) “identify one or more variances representing comparisons of data points over a time period,”  (c) “determine that a time period is used along an axis of the visualization or determine that the visualization is filtered based on the time period,” and (d) “generate a recommendation … to generate dynamic comparisons based on the determination of whether the one or more selected data points includes the current time period.”
In regards to limitation (a), as amended, the broadest reasonable interpretation merely requires a determination that the context of the visualization is based on time-related aspects associated with the plurality of data points, where “the plurality of data points” refers to all the data points used to generate the visualization.  In other words, the limitation merely requires determining that the visualization has some time related context.  In this case, Kolodziej discloses selecting a time period for which data points are to be loaded and visualized.  Kolodziej at para. 0016.  In this way, the context of the visualization is based on the selected time period (i.e., time-related aspect) and the data points are for the selected time period (i.e., associated with the plurality of data points).  For at least these reasons, Kolodziej discloses limitation (a).
In regards to limitation (b), the broadest reasonable interpretation merely requires identifying a comparison of data points over some time period, since “a time period” does not specify a particular time period.  In light of the specification, “variance” seems to be interchangeable with “comparison” based on para. 0020.  Para. 0025, as noted by Applicant as support for the limitation, similarly refers to “variance” as an alternative to “comparison”.  In other words, the inclusion of “variance” does not change the interpretation of the limitation set forth above.  Applicant argues the cited prior art fails to disclose “using a dynamic time filter and variance calculations to complete a data point level comparison and recommendation to the user through a visualization.  Remarks at 10.  However, Applicant’s argument refer to features which are not recited in claim 1, nor any other claim.  As stated above, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this case, Applicant’s own specification does not describe a feature of performing a “variance calculation” of any kind.  As noted above, the specifically only mentions “variance” twice and seems to define it as a comparison.  There is no “variance” calculation mentioned or described in specification.  The limitation in regards to the “dynamic time filter”, is addressed below.  In regards to limitation (b), Kolodziej discloses determining (i.e., identifying) a comparison of data points over the selected time period (i.e., a time period).  For example, a comparison of data points over a current time period and the prior time period of the same duration.  Kolodziej at para. 0026.  For at least these reasons, Kolodziej discloses limitation (b).
In regards to limitation (c), the broadest reasonable interpretation merely requires determining that some time period (it is unclear whether the recited “a time period” is a new time period or refers to the time period recited in limitation (b)) is used along an axis of the visualization or alternatively, determine that the visualization is filtered based on the time period (once again, it is unclear which time period is being referenced; the one in limitation (b) or limitation (c)).  In this case, Kolodziej discloses the alternative option, which is a visualization is filtered based on the time period.  Kolodziej discloses generating the visualization for a selected time period (i.e., filtered based on a time period).  Kolodziej at para. 0016.  For at least these reasons, Kolodziej discloses limitation (c).
In regards to limitation (d), the broadest reasonable interpretation merely requires generating a recommendation displayed on the GUI to generate a dynamic comparison based on whether a selected data point includes the current time period.  There is no specific limitation defining the limits of a “dynamic comparison”.  In this case, Examiner interprets “dynamic comparison” as being a comparison that refreshes automatically (i.e., dynamically).  Applicant’s argument alleging Kolodziej in view of Agarwal fails to disclose a “dynamic time filter” seems to be referring to this limitation.  In response, Kolodziej discloses refreshing that data used in comparisons on demand or on a schedule.  Kolodziej at para. 0021-22.  In other words, the data comparisons are dynamically refreshed.    Furthermore, Kolodziej discloses upon clicking on a circle (i.e., selecting a data point), period on period comparisons are displayed (i.e., comparison based on a selected data point includes the current time period).  Kolodziej at para. 0030.  As conceded in the rejection above, Kolodziej does not expressly disclose generating the recommendation for the comparison cures this deficiency with Agarwal, which discloses generating widgets that display recommendations to the user to generate comparisons based on data fields, such as time.  Agarwal at Fig. 6; para. 0096.  Therefore, for the reasons set forth in the rejection above and as explained, the combination of Kolodziej and Agarwal discloses limitation (d).  
In response to Applicant’s argument that Kolodziej is silent with respect to using existing data and visual data representations to compare certain time periods against each other, Kolodziej expressly discloses data points for a time period are compared to a prior time period of the same duration (Kolodziej at para. 0026) and that the user can select a time period for which data is retrieved.  Kolodziej at para. 0016.  It is unclear what Applicant is arguing with the statement “because Kolodziej is primarily concerned with inputting raw data and processing a visual representation of that data, without respect to the data’s comparison over time or the calculation of the variance of the data.”  Remarks at 11.  First, calculating a variance is not recited in the claims.  Second, as noted above, Kolodziej discloses comparing data over time periods.  
For at least the reasons discussed above, Examiner asserts Kolodziej in view of Agarwal discloses the limitations at issue.  Applicant does not present additional arguments in regards to the remaining limitations.  Therefore, Examiner asserts Kolodziej in view of Agarwal discloses all the limitations of claim 1 for at least the same reasons explained.
In response to Applicant’s argument (2) is moot with regards to limitations (a) through (c) discussed above since Kolodziej in view of Agarwal disclose these limitations without further modification as explained above.  Furthermore, as explained above, Applicant’s arguments are for limitations that are not claimed.  
Applicant also does not present additional arguments in regards to the remaining claims.  Therefore, they remain rejected for at least the same reasons explained above.
The Examiner respectfully disagrees.  Consequently, the rejection to claims 1, 3, 5-8, 10, 12-15, 17, and 19-22 under 35 U.S.C. 103 is maintained.

Rejection of claim 23 under 35 U.S.C. 103
Applicant does not present additional arguments in regards to the rejections to claim 23 under 35 U.S.C. 103.  Consequently, the rejection to claim 23 under 35 U.S.C. 103 is maintained for at least the same reasons explained above.

Additional Prior Art
Additional relevant prior art are listed on the attached PTO-892 form.  Some examples are:
Averbuch (US Patent Pub 2017/0364551) discloses a system and method for data analysis of a large dataset using visualizations.
Cantor et al. (US Patent Pub 2013/0042149) discloses a system and method for analyzing data using metrics and comparisons from period to period.
Cardno et al. (US Patent Pub 2011/0261049) discloses a system and method for data visualizations and comparisons.
Capelli et al. (US Patent Pub 2008/0154637) discloses a system and method for performance analysis using visualizations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is 571-272-7970.  The examiner can normally be reached on M-F: 9:30am-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                                        
	


    
        
            
    

    
        1 Data is sourced from one of the data sources (i.e., querying a server) and visualized in the dashboard (i.e., generate a visualization for display on a user interface).
        2 User can select a particular time period to analyze the data.  By doing so, the user selects one or more data points of the data.
        3 User selects a time period, which is a time filter (i.e., determining a context is based on time-related aspects associated with the plurality of data points).
        4 A comparison of the data points are performed over a current time period and a prior time period of the same duration (i.e., identify a variance representing comparisons of data points over a time period).
        5 User selects a time period, which is a time filter (i.e., determining a context is based on time).
        6 User can see and compare data for the current time period and a prior time period.
        7 Second set of data for the previous time period is visualized differently (i.e., second visualization) so it can be distinguished from the first set of data for the current time period.
        8 User can select or define a current time period.  A previous time period is also returned for comparison (i.e., dynamic comparison).
        9 The data is refreshed on demand or on a daily basis or as scheduled (i.e., dynamically).
        10 The data is refreshed as scheduled (i.e., dynamically).  The data returned is for a currently selected time period.
        11 Current time period can be any provided time period, such as 30 days (i.e., current month). 
        12 User can provide (i.e., customize) a current time period.  Here, the feature allows a current time period to be any “other given time period”.
        13 The visualization is generated based on whatever time period is provided by the user, whether it is selected or input (i.e., custom).
        14 Data is sourced from one of the data sources (i.e., querying a server) and visualized in the dashboard (i.e., generate a visualization for display on a user interface).
        15 User can select a particular time period to analyze the data.  By doing so, the user selects one or more data points of the data.
        16 User selects a time period, which is a time filter (i.e., determining a context is based on time-related aspects associated with the plurality of data points).
        17 A comparison of the data points are performed over a current time period and a prior time period of the same duration (i.e., identify a variance representing comparisons of data points over a time period).
        18 User selects a time period, which is a time filter (i.e., determining a context is based on time).
        19 User can see and compare data for the current time period and a prior time period.
        20 Second set of data for the previous time period is visualized differently (i.e., second visualization) so it can be distinguished from the first set of data for the current time period.
        21 User can select or define a current time period.  A previous time period is also returned for comparison (i.e., dynamic comparison).
        22 The data is refreshed on demand or on a daily basis or as scheduled (i.e., dynamically) and is displayed in response to a user’s clicking to select a circle in the chart..
        23 The user can click on a bubble (i.e., selection of the one or more selected data points) and a visualization context for the bubble is displayed, which also displays a period on period change (i.e., determines the context is time).
        24 The data is refreshed on demand or on a daily basis or as scheduled (i.e., dynamically as time goes on).
        25 A user interface provides the ability for a user to specify a time range (i.e., select a custom current time period that is different from an actual current time period) for which data is to be retrieved and displayed in the visualization.  Furthermore, a user is also permitted to compare displayed values against values of a different time period.